Order entered July 18, 2022




                                                     In The
                                       Court of Appeals
                                Fifth District of Texas at Dallas

                                           No. 05-22-00678-CV

                   IN THE INTEREST OF N.M. AND C.M., CHILDREN

                       On Appeal from the 301st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-19-19961

                                          ORDER
               Before Chief Justice Burns, Justice Goldstein, and Justice Smith

           In his notice of appeal, appellant states he is appealing the trial court’s June

29, 2022 “Order on OAG’s Motion to Modify, Correct or Reform Judgment or In

the Alternative, Motion to Clarify and Order Renicke Reshaud Moss Request for

De Novo Hearing”.                 Before the Court is appellant’s July 13, 2022 motion

requesting that we stay enforcement of the June 29 order because it is causing him

hardship.1 Appellant asserts the trial court lacked jurisdiction to render the order.

He asserts that, on May 25, 2022, “the previous orders were vacated with



1
    According to the trial court’s website, appellant also filed a motion to stay in the trial court on July 13.
prejudice” by the trial court. The trial court’s website, however, does not reflect

that the trial court signed an order on May 25, 2022.

      Because the trial court’s website does not reflect the trial court signed an

order vacating previous orders as suggested by appellant and appellant has

provided no reason other than hardship to support a stay, we DENY the motion.

                                             /s/    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE